 1
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7
                                      )                       Case No. 1:19-cv-01128-SAB
 8   JASMINE M. GONZALES,             )
                                      )                       ORDER RE STIPULATION FOR
 9            Plaintiff,              )                       EXTENSION OF TIME
                                      )
10       vs.                          )                       (ECF No. 13)
                                      )
11   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
12                                    )
              Defendant.              )
13                                    )
14
15            On February 20, 2020, a second stipulation was filed to extend time for Plaintiff Jasmine
16   M. Gonzales to serve her confidential letter brief on Defendant Commissioner of Social Security.
17   (ECF No. 13.) The Court finds that good cause exists to grant the request.
18            Accordingly, IT IS HEREBY ORDERED that:
19            1.      Plaintiff shall serve her confidential letter brief on or before March 20, 2020;
20            2.      Defendant’s confidential letter brier shall be served on or before April 20, 2020;
21            3.      Plaintiff’s opening brief shall be filed on or before May 20, 2020;
22            4.      Defendant’s responsive brief shall be filed on or before June 19, 2020; and
23            5.      Plaintiff’s reply, if any, shall be filed on or before July 7, 2020.
24
     IT IS SO ORDERED.
25
26   Dated:        February 20, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
27
28



                                                     1
